Title: [Diary entry: 2 March 1787]
From: Washington, George
To: 

[Friday] 2d. Mercury at 31 in the Morning—50 at Noon and 44 at Night. Morning very clear and pleasant—ground a little frozen. About 8 Oclock the wind sprung up at No. Wt. & blew rather cool. Before Noon it died away and became warm and pleast.—after which

it began to lower and towards Night looked very hazy & portentious of a change. Rid into the Neck with my Compass to ascertain if practicable the outer boundary of My land (had of Clifton). Could not do it effectually but was inclined to think that the place fixed on below Simpsons house was nearly right and I run a straight line accordingly; and fixed Stakes for my fencing thereon as also between Colo. Mason & myself—leaving 20 odd feet for a road. Began to sow Oats in the Neck to day of the kind had from Mr. Young as the first sowed there also was. Ordered yesterday; every thing to be turned of the Wheat at all the Plantations—Those in the Neck to be put upon the Rye and those at Dogue run to be turned into the great Meadow.